United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
DEPARTMENT OF COMMERCE, BUREAU
OF THE CENSUS, Hollywood, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2037
Issued: April 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 17, 2008 appellant filed a timely appeal from a March 14, 2008 decision of the
Office of Workers’ Compensation Programs adjudicating his claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than 37 percent impairment of his left lower
extremity for which he received a schedule award.
FACTUAL HISTORY
On January 12, 2005 appellant, then an 82-year-old field representative, filed a claim for
a traumatic injury to his left hip on January 3, 2005 when he slipped and fell on a concrete floor.
On January 3, 2005 he underwent a left hip replacement. The Office accepted appellant’s claim
for a left hip fracture. On April 12, 2006 appellant filed a claim for a schedule award.

On April 17, 2005 Dr. Marc E. Umlas, an attending Board-certified orthopedic surgeon,
stated that appellant was able to return to work without restrictions on May 1, 2005. On May 23,
2006 he noted that appellant had undergone a left hip replacement. Dr. Umlas opined that
appellant had 15 percent impairment of the whole person based on Table 17-33 at page 546 of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (the
A.M.A., Guides). On June 23, 2005 he stated that appellant was experiencing pain in his groin
and left thigh. X-rays demonstrated thinning of the joint space, showing possible secondary
osteoarthritis.
In letters dated August 29 and September 22, 2006 and February 9, 2007, the Office
advised Dr. Umlas that the Federal Employees’ Compensation Act1 does not provide for whole
person impairment. It asked him to provide an impairment evaluation of appellant’s left lower
extremity based on the A.M.A., Guides, explaining how he calculated the impairment by
referring to the applicable tables and figures. There was no response from Dr. Umlas.
On April 26, 2007 James W. Dyer, a Board-certified orthopedic surgeon and an Office
medical adviser, stated that appellant had 37 percent impairment of the left lower extremity for
hip replacement with good results based on Dr. Umlas’ reports and Tables 17-33 at page 546 and
Table 17-34 at page 548 of the A.M.A., Guides, with a hip score of 85 to 100 points for good
results following a hip replacement.2 He noted that appellant returned to full duty without
restrictions on May 1, 2005.3
By decision dated May 4, 2007, the Office granted appellant a schedule award based on
37 percent impairment of the left lower extremity for 106.56 weeks4 from May 23, 2006 to
June 6, 2008.
In a September 20, 2006 report received by the Office on March 5, 2008, Dr. Umlas
stated that appellant continued to have pain in his left hip and groin which was consistent with
left hip traumatic osteoarthritis. Appellant described his pain as an 8 or 9 out of 10. Dr. Umlas
indicated that appellant could walk a distance of two blocks and could climb stairs slowly,
pausing to rest when necessary. Appellant had good range of motion of the left hip without
significant pain.

1

5 U.S.C. §§ 8108-8193.

2

Tables 17-33 and 17-34 are part of section 17.2j, Diagnosis-Based Estimates, beginning at page 545 of the
A.M.A., Guides.
3

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (these procedures contemplate that, after obtaining all necessary medical
evidence, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the impairment present).
4

The Act provides for 288 weeks of compensation for 100 percent loss or loss of use of a lower extremity.
5 U.S.C. § 8107(c)(2). Multiplying 288 weeks by 37 percent equals 106.56 weeks of compensation.

2

By decision dated March 14, 2008, the Office denied appellant’s claim for an additional
schedule award.5
LEGAL PRECEDENT
Section 8107 of the Act6 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as
permanent impairment. The Office evaluates the degree of permanent impairment according to
the standards set forth in the specified edition of the A.M.A., Guides.7
The A.M.A., Guides provides for three separate methods for calculating the lower
extremity permanent impairment of an individual: anatomic; functional; and diagnosis based.8
The anatomic method involves noting changes, including muscle atrophy, nerve impairment and
vascular derangement, as found during physical examination.9 The diagnosis based method may
be used to evaluate impairments caused by specific fractures and deformities, as well as
ligamentous instability, bursitis and various surgical procedures, including joint replacements
and meniscectomies.10 The functional method is used for conditions when anatomic changes are
difficult to categorize, or when functional implications have been documented, and includes
range of motion, gait derangement and muscle strength.11 The evaluating physician must
determine which method best describes the impairment of a specific individual based on patient
history and physical examination.12 When uncertain about which method to use, the evaluator
should calculate the impairment using different alternatives and choose the method or
combination of methods that gives the most clinically accurate impairment rating.13 If more than
one method can be used, the method that provides the higher impairment rating should be
adopted.14

5

Subsequent to the March 14, 2008 Office decision, additional evidence was associated with the file. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404 (1999).
(5 ed. 2001).

Effective February 1, 2001, the Office began using the A.M.A., Guides

th

8

A.M.A., Guides, 525.

9

Id.

10

Id.

11

Id. at 525, Table 17-1.

12

Id. at 548, 555.

13

Id. at 526.

14

Id. at 527, 555.

3

ANALYSIS
In reports dated April 17 and June 23, 2005 and September 20, 2006, Dr. Umlas noted
that appellant had undergone a left hip replacement. X-rays demonstrated a thinning of the joint
space indicating possible secondary osteoarthritis. Dr. Umlas stated that appellant had left hip
and groin pain which was consistent with traumatic osteoarthritis. Appellant described his pain
as an 8 or 9 out of 10. Dr. Umlas stated that appellant had good range of motion of the left hip
without significant pain. However, he did not provide any range of motion measurements.
Dr. Umlas opined that appellant had 15 percent impairment of the whole person based on Table
17-33 at page 546 of the A.M.A., Guides. There are several deficiencies in Dr. Umlas’
impairment rating of appellant’s left lower extremity. Whole person impairment is not permitted
under the Act.15 Additionally, although Dr. Umlas found that appellant had significant pain,
rated 8 or 9 out of 10, he did not explain whether he had impairment for pain or sensory deficit
due to peripheral nerve injury.16 Although he stated that appellant had good hip range of motion,
he failed to provide measurements for hip flexion and extension, internal and external rotation
and abduction and adduction.17 Dr. Umlas stated that x-rays demonstrated thinning of the hip
joint space indicating possible secondary osteoarthritis. He also noted that appellant’s left hip
and groin pain was consistent with traumatic osteoarthritis. However, Dr. Umlas did not provide
the joint cartilage interval measurements from appellant’s hip x-rays and did not explain whether
he had impairment due to arthritis.18 The Board notes that the cross-usage chart, Table 17-2 at
page 526 of the A.M.A., Guides permits the combination of lower extremity impairment due to
diagnosis-based estimates with range of motion impairment and peripheral nerve injury
impairment. It also permits the combination of impairment due to diagnosis-based estimates
with peripheral nerve injury impairment and impairment due to arthritis. Because Dr. Umlas did
not provide the complete information required by the A.M.A., Guides for determining lower
extremity impairment, his report is not sufficient to establish an appropriate schedule award for
appellant’s left lower extremity.
Dr. Dyer stated that appellant had 37 percent impairment of the left lower extremity for
hip replacement with good results based on Dr. Umlas’ report and Tables 17-33 at page 546 and
Table 17-34 at page 548 of the A.M.A., Guides. However, as noted, Dr. Umlas’ report is
incomplete. Therefore, Dr. Dyer’s calculation of appellant’s left lower extremity impairment is
not sufficient to establish an appropriate schedule award.
The Board finds that this case must be remanded to the Office for further development of
the medical evidence on the issue of appellant’s left lower extremity impairment.

15

See Guiseppe Aversa, 55 ECAB 164, 167 (2003).

16

See A.M.A., Guides 550-553, 17.2l, Peripheral Nerve Injuries.

17

See id. at 533-538, 17.2f, Range of Motion, including Table 17-9 at page 537 for hip range of motion.

18

See A.M.A., Guides 544-545, 17.2h, Arthritis, including Table 17-31 for impairment due to reduced joint
cartilage levels.

4

CONCLUSION
The Board finds that this case is not in posture for a decision. On remand the Office
should further develop the medical evidence on the issue of appellant’s work-related left lower
extremity impairment. It should obtain a medical report containing complete findings on
physical examination and a rationalized opinion regarding appellant’s left lower extremity
impairment with reference to the applicable sections of the A.M.A., Guides. After such further
development as it deems necessary, the Office should issue an appropriate decision regarding
appellant’s claim for a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 14, 2008 is set aside and the case is remanded for further
action consistent with this decision.
Issued: April 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

